Citation Nr: 0520396	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-23 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for a bladder disability based on 
additional disability due to Department of Veterans Affairs 
(VA) treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
bladder disability.  

On his substantive appeal submitted in August 2003, the 
veteran indicated that he wanted to testify at a hearing 
before a Veterans Law Judge of the Board.  Later that month, 
he withdrew that request and stated that he wanted a hearing 
at the RO.  That hearing was held in September 2003.


FINDINGS OF FACT

1.  The veteran was apparently prescribed Oxybutynin by the 
VA, and was subsequently diagnosed with an atonic bladder.  

2.  There is no competent medical evidence establishing that 
the treatment the veteran received from the VA resulted in 
any additional disability relating to a bladder disability.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a bladder disability 
based on additional disability due to VA treatment have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in January 2002 
apprised the veteran of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's private and VA medical records, to include the 
report of a VA examination, and a statement from a private 
physician.  The appellant has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The veteran was hospitalized by the VA in April 2000.  He had 
been admitted from the medicine clinic where he was seen for 
routine follow-up and noted to have creatinine of 3.1.  A 
Foley catheter was placed, and approximately 3.3 liters of 
postvoid residual were drained.  It was indicated that the 
veteran had been recently diagnosed with enuresis and treated 
with Oxybutynin since the previous September.  A progress 
note indicates that the medication was prescribed secondary 
to enuresis.  He complained of decreased stream, nighttime 
dribbling and frequency.  He denied stress incontinence, 
dysuria and hematuria.  It was noted that a Foley catheter 
was placed and maintained throughout the veteran's 
hospitalization due to the large volume postvoid residual.  
Two medications were discontinued due to the elevated 
creatinine.  Urology was consulted and the plan was to keep 
the Foley catheter in place for seven to ten days until the 
veteran could be seen in the urology clinic.  At the time of 
discharge, creatinine was trending downwards with relief of 
the obstruction and it was 2.4 on the day of discharge.  The 
pertinent diagnoses were bladder outlet obstruction with 
approximately 3 liters postvoid residual; acute renal failure 
with creatinine of 3.1 on admission; and moderate to severe 
hydronephrosis by renal ultrasound.  

Private medical records show that the veteran was seen in May 
2000.  It was noted that his urine was positive for a urinary 
tract infection.  

VA outpatient treatment records dated in 2000 and 2001 have 
been associated with the claims folder.  The relevant 
portions of which are contained in the VA examination report 
summarized below.

A VA genitourinary examination was conducted in May 2002.  
The examiner noted that she reviewed the claims folder.  The 
veteran related a history of nighttime dribbling, but was 
unable to state when this symptom began.  He asserted that he 
was evaluated at a VA facility and that Oxybutynin was 
prescribed.  The examiner noted that information in the 
claims folder mentioned that the beginning date of the 
medication was September 1999.  The veteran added that he 
noted diminished caliber of his stream early in 2000.  He 
reported being seen in April 2000 for routine follow-up, and 
was noted to have creatinine of 3.1.  He was then 
hospitalized that month, and the pertinent information is 
summarized above.  The examiner further noted that the 
veteran was seen in May 2000 for follow-up and the Foley 
catheter was stopped and, due to the fact that he was not 
able to voluntarily void, he was instructed in self-
intermittent catheterization.  His creatinine was noted to be 
2.0.  The veteran was then seen by a private physician for a 
urinary tract infection that month.  

The VA examiner also indicated that the veteran underwent a 
cystoscopy in June 2000 that showed no prostatic enlargement 
and bladder changes consistent with obstruction.  Medication 
was prescribed and it was recommended that the veteran do 
self-intermittent catheterization four times per day.  The 
veteran's creatinine was noted to be 2.1 in July 2000.  The 
veteran was seen again in September 2000, and, following a 
cystoscopy, it was hypothesized that the veteran's bladder 
obstruction was due to overstretching of the detrusor muscle 
with Oxybutynin.  Another cystoscopy in October 2000 noted 
that the veteran had no sensation to void with bladder 
filling.  The detrusor was compliant, but the veteran was not 
able to generate detrusor contraction with Valsalva.  In 
November 2001, the veteran's creatinine was 1.6, and it was 
1.9 in April 2002.  Following an examination, the diagnosis 
was atonic bladder.  

The examiner stated that the records reviewed were suggestive 
that, on a more probable than not basis, this was secondary 
to detrusor impairment due to Oxybutynin therapy.  She stated 
that the atonic bladder was not a result of the VA 
hospitalization in April 2000.  She added that it was clear 
at the time of admission that the veteran was in post-renal 
azotemia due to bladder obstruction.  She commented that it 
appeared to her that the process that ultimately resulted in 
the atonic bladder had begun sometime prior to the 
hospitalization.  She asserted that the fact that the veteran 
had such a large post-void residual at the time of admission 
indicated that there was significant obstruction to the 
veteran's ability to void prior to the hospital admission.  
Finally, the examiner concluded that there was no evidence 
that the treatment in the VA hospital was careless or 
negligent, or that there was evidence of lack of proper 
skill, error in judgment, or similar incident involved which 
resulted in the veteran's current atonic bladder.

An addendum to the above VA examination was prepared in 
December 2003.  A physician noted that, based on the 
Physician's Desk Reference, the incidence of urinary 
retention from Oxybutynin was 2% to less than 5% of patients.  
It was also indicated that the medication should be 
administered with caution in patients with clinically 
significant bladder outflow obstruction as it can lead to 
urinary retention.  The physician concluded that it was 
considered a foreseeable complication of therapy with 
Oxybutynin.

In a statement dated in January 2004, a private physician 
related that the veteran had been placed on Oxybutynin, but 
he did not know why this medication was prescribed.  He noted 
that in reviewing the side effects/adverse reaction reports 
from the package insert for Oxybutynin, increased post void 
residual volume, urinary retention and impaired urination 
were listed.  Thus, it was his opinion that, conceivably, 
Oxybutynin could cause the veteran's urinary problems.  He 
added that he did not have all the information and that he 
had been unable to obtain it.

Analysis 

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in which 
the Supreme Court held that VA's interpretation of 38 
U.S.C.A. 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.




In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in October 
2001.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

Pursuant to the language of the aforementioned law and 
regulation, Section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.

Essentially, the veteran asserts that he was prescribed 
Oxybutynin by the VA and that this led to his bladder 
problem.  In support of his claim, the veteran has provided a 
letter from a physician that suggests that Oxybutynin might 
have caused the veteran's urinary difficulty.  In this case, 
however, whether the treatment with Oxybutynin caused his 
bladder problems is not really in dispute, nor is it 
dispositive.  The Board emphasizes the conclusions furnished 
by VA physicians in May 2002 and December 2003.  Initially, 
the Board points out that a VA physician concluded in May 
2002 that there was no carelessness, negligence, lack or 
proper skill, or error in judgment that result in the 
veteran's bladder disorder.  It was acknowledged in December 
2003 that urinary retention occurs in less than 5% of 
patients treated with Oxybutynin and the fact that the 
veteran had this outcome was foreseeable.  While the 
statement from the veteran's private physician relates the 
use of Oxybutynin to the development of bladder impairment, 
that is an insufficient basis on which benefits under the 
provisions of 38 U.S.C.A. § 1151 may be granted.  There is no 
clinical evidence of record that establishes that the 
veteran's bladder disability is due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in providing 
the treatment.


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a bladder disability based on additional 
disability due to VA treatment are denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


